DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. II Nam Koh on 8/24/2022.
The application has been amended as follows: 
1.	(currently amended) A real-time scheduling method for suppressing battery aging of a satellite system, the scheduling method comprising: 
acquiring, by using a collecting unit, task information including a request period and an execution time of each of a plurality of tasks which is performed in the satellite system; 
determining, by using an analyzing unit, an execution limit range and an execution order for each of the plurality of tasks which satisfies a predetermined real-time constraint based on the task information; and 
determining, by using a scheduling unit, an optimal execution timing within the execution limit range of each of the plurality of tasks, based on the execution order and consumed current information of each of the plurality of tasks,
wherein the determining of the optimal execution timing comprises determining the optimal execution timing which allows a target task executed as much as possible in the order of larger consumed current, among the target tasks, 
9.	(currently amended) A real-time scheduling apparatus for suppressing battery aging of a satellite system, the scheduling apparatus comprising:
a collecting unit which acquires task information including a request period and an execution time of each of a plurality of tasks which is performed in the satellite system;
an analyzing unit which determines an execution limit range and an execution order for each of the plurality of tasks which satisfies a predetermined real-time constraint based on the task information; and
a scheduling unit which determines an optimal execution timing within the execution limit range of each of the plurality of tasks, based on the execution order and consumed current information of each of the plurality of tasks, 
wherein the scheduling unit determines the optimal execution timing which allows a target task 
Prior Art
The prior art of Doherty et al. (US 2019/0165580 A1) discloses system and method for optimal control of energy storage system having an optimal dispatch schedule for the operation of the one or more energy storage systems may be created based on the forecasts. The optimal dispatch schedule may be used to determine one or more energy storage system parameters, which are used to control the operation of the energy storage systems.
Prior art of Moslemi et al. (US 2019/0369166 A1) discloses extending battery life in behind the meter battery energy storage systems calculating a charging schedule for the battery array based on the demand charge threshold, a short term load profile, and the charging pattern. The charging schedule being calculated to follow the charging pattern without exceeding the demand charge threshold and transmitting commands to a battery controller in accordance with to the charging schedule.
Allowable Subject Matter
Claims 1-2, 4-10, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not discloses or fairly suggest, in combination with the rest of the limitation of the claims,
 a real-time scheduling method for suppressing battery aging of a satellite system having the steps of determining, by using a scheduling unit, an optimal execution timing within the execution limit range of each of the plurality of tasks, based on the execution order and consumed current information of each of the plurality of tasks,
wherein the determining of the optimal execution timing, determining the optimal execution timing which allows a target task simultaneously executed as much as possible in the order of larger consumed current, among the target tasks, for each of the target tasks to maximize a variance of the consumed currents by the target task whose execution request is received and execution order arrives, as recited in the independent claim 1;
a real-time scheduling apparatus for suppressing battery aging of a satellite system having a scheduling unit which determines an optimal execution timing within the execution limit range of each of the plurality of tasks, based on the execution order and consumed current information of each of the plurality of tasks, 
wherein the scheduling unit determines the optimal execution timing which allows a target task simultaneously executed as much as possible in the order of larger consumed current, among the target tasks, for each of the target tasks to maximize a variance of the consumed currents by the target task whose execution request is received and execution order arrives, as recited in the independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

August 25, 2022we